     Case: 1:21-cv-00768 Document #: 35 Filed: 06/24/21 Page 1 of 1 PageID #:84

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Marshall Wind Farm, LLC, et al.
                                         Plaintiff,
v.                                                        Case No.: 1:21−cv−00768
                                                          Honorable John J. Tharp Jr.
Suzlon Wind Energy Corporation
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 24, 2021:


       MINUTE entry before the Honorable John J. Tharp, Jr:Plaintiffs' motion to
withdraw the citation to discover assets to Suzlon Wind Energy Corporation [34] is
granted. The citation at [22] is hereby withdrawn. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
